975 A.2d 1277 (2009)
293 Conn. 901
Michael FEINBERG
v.
Joanne FEINBERG.
Supreme Court of Connecticut.
Decided July 16, 2009.
Steven D. Ecker, Hartford, in support of the petition.
The defendant's petition for certification for appeal from the Appellate Court, 114 Conn.App. 589, 970 A.2d 776 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the decision of the trial court ordering that the minor child should change schools and his place of primary residence?"
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18414.